Citation Nr: 1727989	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-01 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for thoracic spine spondylosis with thoracolumbar strain and mechanical low back pain (a "low back disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1987 to November 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In March 2014 and November 2016, the matter was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In November 2016, the Board remanded this matter pursuant to new precedential case law.  The Board noted that in Correia v. McDonald, 28 Vet. App. 158 (2016) (regarding adequacy of range of motion testing 38 C.F.R. § 4.71a), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the range of motion testing described in the final sentence of § 4.59.  The Board noted in the November 2016 remand that the October 2014 VA examination did not comply with Correia, and remanded the matter for a new examination to correct the deficiency.  

On December 2016 VA examination, although range of motion testing was performed, the Veteran's low back was not tested for pain on both active and passive motion, or in weight-bearing and nonweight-bearing positions, as instructed.  There is no indication that the AOJ attempted to correct these inadequacies or seek an addendum to the examination.  The Board also notes the Veteran's January 2017 statement wherein he asserts that the December 2016 exam was not properly performed and that "some information concerning my condition wasn't documented including muscle spasm and flare-ups".  He stated that his complaints of these symptoms and conditions are frequently mentioned and documented in his treatment records.  Further development for an adequate medical examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  As he asserts that treatment records support his claim, up-to-date records of his low back treatment must be secured.

The actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand instructions; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record updated (to the present) records of all evaluations and treatment the Veteran has received for his low back disability.  He must assist in this matter by identifying all providers and providing any authorizations necessary for VA to secure any private records.

2.  When the development sought above is completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the nature and current severity of his service-connected back disability.  

(a)  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done (and explain why).  

(b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record, ensure that the development sought is completed as requested, and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

